Citation Nr: 0513497	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Lincoln, Nebraska.   


FINDING OF FACT

The veteran has left ear hearing loss that is etiologically 
related to noise exposure during active military service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  
As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VCAA and the implementing 
regulations.

The veteran claims entitlement to service connection for left 
ear hearing loss.  He argues that he was exposed to noise 
associated with rifles, machine guns, grenades, and rockets 
while in the military.  The veteran contends that, as a 
result of in-service noise exposure, he currently has left 
ear hearing loss and, therefore, service connection is 
warranted for such disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The Court of Appeals for Veterans Claims (Court) has held 
that service connection can be granted for a hearing loss 
where the veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he 
was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  

The Board observes that the veteran has stated that he was 
exposed to noise associated with rifles, machine guns, 
grenades, and rockets while serving in the military.  
Although the veteran's service medical records do not contain 
any documentation as to noise exposure or any evidence of 
complaints or treatment for hearing difficulty, the veteran 
is competent to describe the nature and extent of his in-
service noise exposure, see 38 C.F.R. § 3.159(a)(2) (2004); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and his 
contentions are fully consistent with his military 
occupational specialty of rifleman and the receipt of the 
Rifle Sharpshooter Badge, as reflected on his Report of 
Separation from the Armed Forces of the United States form 
(DD 214 form).   

The Board also notes that the veteran's February 1979 
discharge examination reflects pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
5
0

Such auditory thresholds fail to meet VA's definition of a 
hearing loss disability, pursuant to 38 C.F.R. § 3.385.  
However, the Court has held that VA regulations do not 
preclude service connection for hearing loss which first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

A June 2003 audiogram performed by C. F., a Board Certified 
Audiologist, reflects the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
35
40
60

The pure tone threshold levels averaged 41.25 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the left ear.  Thus, the competent 
medical evidence of record demonstrates current left ear 
hearing loss as defined by 38 C.F.R. § 3.385.

Regarding a nexus opinion, in a July 2003 letter to the 
veteran, C.F. indicated that the veteran had a moderate high 
frequency sensorineural hearing loss bilaterally.  C.F. 
stated, "From your history of being exposed to the noise of 
rifles, machine guns, grenades, and rockets, which caused 
temporary threshold shift and tinnitus at the time while 
serving in the military during the mid and late 1970's, it is 
quite likely that this was the beginning of your hearing loss 
and tinnitus.  The type and degree of your hearing level on 
your audiogram is consistent with noise induced hearing loss.  
Also your decreased auditory discrimination ability would 
tend to confirm this."  The Board notes that in October 
2003, a VA physician reviewed the veteran's claim file and 
observed that the veteran's left ear hearing was within 
normal limits at the time of his separation from the 
military; however such VA physician did not offer an opinion 
regarding the relationship between the veteran's current left 
ear hearing loss and his military service, to include the 
veteran's reported noise exposure. 

Therefore, the Board finds that the veteran's current left 
ear hearing loss is related to noise exposure during his 
active military service.  As a result, service connection for 
such disability is warranted.  See 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


ORDER

Service connection for left ear hearing loss is granted.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


